                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Brandon Robert Peterson,                                 Civil No. 18-2640 (DWF/ECW)

                    Plaintiff,

v.                                                                  MEMORANDUM
                                                               OPINION AND ORDER
Washington County, MN, et al.,

                    Defendants.




Chelsea Bunge-Bollman, Esq., Annamarie A. Daley, Esq., Carly Thelen, Esq., and
Stephen D. Morrison, III, Esq., Jones Day, counsel for Plaintiff.

Julia Kelly, Esq., Jason M. Hiveley, Esq., and Stephanie A. Angolkar, Esq., Iverson
Reuvers, counsel for Defendants.


                                  INTRODUCTION

      This matter is before the Court on Defendants’ Motion for Jury Trial (Doc.

No. 110 (“Motion JT”)) and Plaintiff Brandon Robert Peterson’s (“Plaintiff”) Motion for

Sanctions Due to Defendants’ Spoliation of Evidence (Doc. No. 125 (“Spoliation

Motion”).) Both motions are opposed. (Doc. No. 134 (“Pl. Opp. JT”); Doc. No. 141

(“Def. Opp. Spoliation”).) For the reasons set forth below, the Court denies both

motions.

                                   BACKGROUND

      Plaintiff initially filed a hand-written pro se complaint on September 11, 2018.

(Doc. No. 1.) Plaintiff filed an amended pro se complaint on November 1, 2018. (Doc.
No. 5 (“FAC”).) The named Defendants at the time answered the FAC on March 15,

2019 without demanding a jury trial. (Doc. No. 15.) On March 30, 2019, Defendants

stated in their Fed. R. Civ. P. 26(f) Report that “neither party demanded a jury trial,” and

that the “anticipated length of the bench trial is 2 days.” (Doc. No. 17 at 2, 9.) The Court

subsequently established a trial ready date on its non-jury trial calendar. (Doc. No. 20

(“Scheduling Order”) at 12.)

       Plaintiff obtained counsel on November 26, 2019 (Doc. No. 53) and filed a second

amended complaint shortly thereafter (Doc. No. 54 (“SAC”).)1 Plaintiffs SAC asserts

Fourteenth Amendment due process claims regarding the conditions of Plaintiff’s

confinement and excessive force; failure to intervene; deliberate indifference to serious

medical needs; denial of his right to counsel and access to the courts; a Monell claim;

violations of Americans with Disabilities Act and Rehabilitation Act; battery; assault;

unauthorized use of force; negligence; and intentional infliction of emotional distress, and

a claim under § 1988 for attorneys’ fees.

       Defendants answered the SAC on December 23, 2019, again, without demanding a

jury trial. (Doc. No. 57.) Defendants did not demand a jury trial until March 9, 2021.2

(See Motion; see also Doc. No. 109.) Defendants concede that their request is untimely


1
       The SAC added a number of claims and defendants. (See SAC.)
2
        Prior to Defendants’ Motion, the parties stipulated to seven amendments to the
Scheduling Order. (See Doc. Nos. 42, 62, 71, 81, 89, 107.) None of the amendments
contemplated altering the decision to pursue a bench trial. (See Doc. Nos. 42 at 1; 62
at 3; 71 at 7; 81 at 7, 89 at 3; 107 at 4.)



                                             2
but ask the Court to exercise its discretion to order a jury trial pursuant to Fed. R. Civ. P.

39(b). (Doc. No. 113 (“Def. Memo.”) at 1.)

                                       DISCUSSION

I.     Motion for Jury Trial

       A.     Legal Standard

       The Seventh Amendment to the U.S. Constitution guarantees civil litigants a right

to trial by jury. See U.S. Const., amend. VII (“In Suits at common law, where the value

in controversy shall exceed twenty dollars, the right to trial by jury shall be preserved.”);

accord Fed. R. Civ. P. 38(a). If a party does not request a jury trial within 14 days of

receiving a pleading; however, the party waives their right to a jury trial as to any issues

raised in that pleading. Fed. R. Civ. P. 38(b)(c)(d).

       Even when a party does not properly demand a jury trial, the Court may, on a

motion, “order a jury trial on any issue for which a jury trial might have been demanded.”

Fed. R. Civ. P. 39(b). “It is undisputed that Courts have broad discretion to grant or deny

such motions.” In re RFC & ResCap Liquidating Tr. Action, Civ. No. 13-3451, 2019 WL

3340698, at *3 (D. Minn. July 25, 2019) (citing Spear v. Dayton’s, 771 F.2d 1140, 1144

(8th Cir. 1985)). “It is less clear, however, what legal principles a court should rely on in

exercising that discretion.”3 Id.


3
       The Eighth Circuit, for example, has stated that “when the discretion of the court
is invoked under Rule 39(b), the court should grant a jury trial in the absence of strong
and compelling reasons to the contrary.” First Wisc. Nat. Bank of Rice Lake v.
Klapmeier, 526 F.2d 77, 80 (8th Cir. 1975). It has also held, though, that the request
should be granted only upon reasonable “justification” for the failure to make a timely


                                               3
       Some courts in the Eighth Circuit have applied an unweighted five-factor

balancing test considering:

       (1) whether the case involves issues which are best tried to a jury;
       (2) whether granting the motion would result in a disruption of the Court’s
       schedule or that of an adverse party; (3) the degree of prejudice to the
       adverse party; (4) the length of the delay in having requested a jury trial;
       and (5) the reason for the movant’s tardiness in requesting a jury trial.

See, e.g., Microsoft Corp. v. Ion Tech. Corp., Civ. No. 05-1935, 2006 WL 2085429, at

*4-5 (D. Minn. July 25, 2006) (collecting citations).

       This Court agrees with another in this district that recently stated, “regardless of

the specific rules governing Rule 39(b) . . . in practice, most district courts across the

country, including those in this Circuit, simply approach each application under

Rule 39(b) with an open mind and an eye to the factual situation in that particular case,

rather than with a fixed policy against granting the application or even a preconceived

notion that applications of this kind usually are to be denied.” In re RFC & ResCap

Liquidating Tr. Action, 2019 WL 3340698, at *4 (internal quotation marks and citation

omitted).




demand or upon showing that the moving party will be prejudiced by denying the
request. See, e.g., Shelton v. Consumer Prods. Safety Comm’n, 277 F.3d 998, 1011 (8th
Cir. 2002) (district court did not abuse discretion by denying motion for jury trial when
the moving parties “offered no justification for the failure to make an appropriate demand
for jury trial”); Littlefield v. Fort Dodge Messenger, 614 F.2d 581, 585 (8th Cir. 1980)
(affirming denial of relief from waiver of jury trial when moving party “offer[ed] no
justification for the failure to make an appropriate demand” for a jury trial and pointed
“to no prejudice resulting from denial.”).



                                               4
       B.     Analysis

       Defendant’s assert that their “tardy request” for a jury trial is due to a change in

trial strategy. (Pl. Opp. JT. at 9.) Defendants explain that their original decision to

pursue a bench trial “was made in consideration of the nature and smaller scope of the

case,” but that their strategy changed after Plaintiff obtained counsel and added several

claims and defendants to his case. (Id. at 9-10.) Defendants contend that while they

waited over a year to make their request, the lengthy delay does not outweigh that their

claims are best tried by a jury, granting the request will not disrupt Plaintiff’s or the

Court’s schedules, Plaintiff will not suffer prejudice if the request is granted, and the

motive for their request is not improper. (Id. at 6-10.)

       Plaintiff opposes the Motion on the grounds that Defendants intentionally waived

their right to a jury trial when they failed to timely request one after they filed their

answer to Plaintiff’s SAC, explicitly requested a bench trial in their Rule 26(f) Report,

and made numerous, consistent representations that this case would proceed to a bench

trial. (Pl. Opp. JT at 6-8.) Plaintiff further argues that a change in strategy is improper

justification for Defendants’ tardy request for a jury trial, and that while Plaintiff would

suffer severe prejudice if Defendants’ Motion is granted, Defendants would not suffer

prejudice if it is denied.4 (Id. at 10-13, 21.) Plaintiff also contends that his claims are


4
      Plaintiff argues that he would suffer prejudice if Defendants’ Motion is granted
because he has prepared his case over the past fourteen months believing it would
proceed to a bench trial and no longer has the opportunity to gather information that
would be helpful to explain his case to a jury, and because by the time his case is
scheduled for a jury trial, his evidence is likely to be stale and his witnesses memories


                                               5
best tried by the Court because bench trials reduce the concerns associated with the

presentation of expert testimony and testimony by individuals with criminal histories to a

lay jury. (Id. at 14-16.) Finally, Plaintiff argues that the length of Defendants’ delay is

inexcusable because Plaintiff can no longer prepare for a jury trial after the close of

discovery, and that granting Defendants’ Motion would significantly delay resolution of

the matter due to COVID-19 related jury trial backlog. (Id. at 18-19.)

       The Court declines to grant Defendants’ untimely request for a jury trial.

Specifically, the Court cannot overlook the fourteen-month delay to accommodate

Defendants’ “change in trial strategy,” particularly when it would necessarily impose an

unexpected change in trial strategy on an opposing party who no longer has time to

prepare for it.5 In contrast, the Court finds that neither party will suffer prejudice if the

matter proceeds as anticipated. Moreover, the Court is an equipped fact-finder fully

capable to address Plaintiff’s claims. If Defendants were concerned about the expanded

scope of Plaintiff’s claims after he obtained counsel, they had the opportunity to request a

jury trial at that time.

       In short, the Court finds that Defendants have offered insufficient justification for

their tardy request for a jury trial and that Plaintiff will suffer prejudice if the request is


will have faded. (Pl. Opp. at 11-13.) In contrast, Plaintiff argues that Defendants will not
suffer prejudice if their Motion is denied because the case will simply proceed as each
party has anticipated and prepared for. (Id. at 10.)
5
      The Court also notes that moving this matter to the Court’s jury trial calendar
would significantly postpone resolution of this matter, simultaneously disrupting the
Court’s already backlogged calendar and causing additional prejudice to Plaintiff.



                                                6
granted. Absent proper justification and with strong compelling reasons against granting

Defendants’ untimely request for jury trial, the Court respectfully denies Defendants’

Motion.

II.    Motion for Sanctions

       A.     Legal Standard

       “Spoliation is the destruction or significant alteration of evidence, or the failure to

preserve property of another’s use as evidence in pending or reasonably foreseeable

litigation.” Nicollet Cattle Co., Inc. v. United Food Grp., LLC, Civ. No. 08-5899, 2010

WL 3546784, at *4 (D. Minn. Sept. 7, 2010) (citation omitted). The Court may order

sanctions “when a party (1) destroys (2) discoverable material (3) which the party knew

or should have known (4) was relevant to pending, imminent, or reasonably foreseeable

litigation.” Lexis-Nexis v. Beer, 41 F.Supp.2d 950, 954 (D. Minn. 1999) (citation

omitted). With respect to the failure to preserve electronically stored information,

Rule 37(e) provides:

       If electronically stored information that should have been preserved in the
       anticipation or conduct of litigation is lost because a party failed to take
       reasonable steps to preserve it, and it cannot be restored or replaced through
       additional discovery, the court:

       (1) upon finding prejudice to another party from loss of the information,
       may order measures no greater than necessary to cure the prejudice; or
       (2) only upon finding that the party acted with the intent to deprive another
       party of the information's use in the litigation may:

              (A) presume that the lost information was unfavorable to the party;

              (B) instruct the jury that it may or must presume the information was
              unfavorable to the party; or



                                              7
              (C) dismiss the action or enter a default judgment.

Fed. R. Civ. P. 37(e).

       The duty to preserve evidence is triggered when the party knows or should have

known that the evidence is relevant to current or future litigation. See E*Trade Sec.

LLC v. Deutsche Bank AG, 230 F.R.D. 582, 587-88 (D. Minn. 2005). Before imposing

spoliation sanctions, the Court must also find that the moving party was prejudiced.

Stevenson v. Union Pac. R.R. Co., 354 F.3d 739, 748 (8th Cir. 2004). To find prejudice,

the evidence must have been relevant and unavailable through other sources. Koons v.

Aventis Pharm., Inc., 367 F.3d 768, 780 (8th Cir. 2004).

       If spoliation is determined, the Court has broad discretion in determining an

appropriate sanction and considers the culpability of the party and timing of the actions.

Dillon v. Nissan Motor Co., Ltd., 986 F.3d 263, 268 (8th Cir. 1993); Nicollet Cattle Co.,

2010 WL 3546784, at *4; Stevenson, 354 F.3d at 748. Before the Court can impose

sanctions for prelitigation spoliation, impose a dispositive sanction (i.e., default

judgment), or award attorneys’ fees, there must be an explicit finding of bad faith.

Stevenson, 354 F.3d at 745.

       B.     Analysis

       Between February 4, 2018 and May 24, 2018, Plaintiff asserts that he repeatedly

complained about specific abusive actions, inactions, and conditions at the Washington

County Jail (“WCJ”), and that he both threatened to file a lawsuit against WCJ and

requested that WCJ preserve evidence. Plaintiff further alleges that when he arrived at

the WCJ on February 4, 2018, he was psychiatrically vulnerable and throughout his stay


                                              8
evidenced symptoms of severe psychiatric decompensation. (Doc. No. 129 (“Morrison

Decl.”) ¶ 9, Ex. 2 (“Stewart Report”) at ¶ 2.2.) Throughout Plaintiff’s 2018 detention,

Defendants recorded at least 26 incidents with body-worn cameras (“BWC”).

Defendants preserved only three of the incidents.

       Pursuant to its own policy, WCJ retains BWC video for 180 days, after which it

may destroy or recycle the video. (Morrison Decl. ¶ 10, Ex. 3 (Washington 7389

(Policy 280.8).) There is an exception to the policy for video “determined to be of

evidentiary, investigative, or training value.” Id. Sergeants can also mark BWC video to

be held indefinitely. (Morrison Decl. ¶ 18, Ex. 10 (“Heinen 30(b)(6) Dep.”) at 108.)

Unless a video has been marked for an indefinite hold, the video vendor automatically

deletes video footage after 180 days. (Doc. No. 143 (“Heinen Decl.”) ¶¶ 2-3.) Similarly,

the Sheriff’s Office BWC video is deleted after 180 days unless the supervising Sergeant

marks a video for “indefinite” retention. (Id. ¶ 4; Heinen 30(b)(6) Dep. at 108.)

Metadata from the BWC video files shows that a Sergeant selected “indefinite” retention

of BWC video from incidents involving Plaintiff on March 24, 2018, May 3, 2018, and

May 7, 2018.

       Plaintiff filed the present action on September 11, 2018, challenging the

conditions of his confinement in WCJ. Defendants claim that they learned of the lawsuit

on November 29, 2018. (Morrison Decl. ¶ 10, Ex. 3 at Washington 32687.) Further,

Defendants submit that by then, 180 days had passed, and while no one took affirmative

steps to delete or destroy BWC video, much of the BWC video was not marked for

indefinite retention. After Defendants received notice, Commander Heinen directed a


                                             9
Sergeant to retrieve the BWC video and save it. (Heinen Decl. ¶ 5.) At this time, the

only BWC video available was video from three dates (listed above) that were marked for

indefinite retention. (Heinen Decl. ¶ 7, Ex. 1.) Commander Heinen also contacted

Visual Labs (the video vendor) in an attempt to retrieve the data that was not retained, but

he was told that retrieval was not possible. (Heinen Decl. ¶ 8.)

       Plaintiff now seeks sanctions against the Defendants who had access to and a duty

to preserve the video evidence. Specifically, Plaintiff asks the Court to strike these

Defendants’ defenses and grant Plaintiff’s attorneys’ fees and costs associated with

bringing the present motion. At a minimum, Plaintiff asks the Court to preclude

Defendants from introducing or relying on any evidence related to the incidents that

would have been captured and rule that the spoliated evidence would have shown that

Defendants used excessive force and were deliberately indifferent to Plaintiff’s known

and obvious serious medical and/or mental health needs.

       Defendants oppose Plaintiff’s motion, arguing that preservation was not triggered

until receipt of Peterson’s filed Complaint, and that Plaintiff’s various grievances,

appeals, requests for documents, and alleged threats to sue the jail were not uncommon

among inmates and would not necessarily trigger withholding data from the retention

schedule. Defendants also argue that even if spoliation occurred, Plaintiff is not

prejudiced any more than Defendants by the absence of BWC video. In this vein,

Defendants submit that while the BWC video of incidents involving Plaintiff are relevant,

there is other contemporaneous video evidence available, including extensive CCTV

footage of the incidents involving Plaintiff, and Plaintiff has obtained other discovery


                                             10
regarding the incidents, including incident reports and deposition testimony from officers.

Finally, Defendants argue that Plaintiff has not established the requisite bad faith to

impose prelitigation spoliation sanctions.

       After careful consideration of the parties’ arguments, the Court denies Plaintiff’s

motion for spoliation sanctions as explained below. First, the Court denies with prejudice

Plaintiff’s request for a sanction barring all defenses. The Court finds that Plaintiff has

not made the requisite showing of bad faith to warrant this pretrial sanction. In addition,

such a sanction would run afoul the strong policy in favor of deciding a case on the

merits. Second, the Court finds Plaintiff’s requests for attorneys’ fees and that the Court

preclude Defendants from relying on evidence relating to particular incidents that would

have been captured on camera and giving an adverse inference that Defendants used

excessive force and were deliberately indifferent to be premature. These issues are more

appropriately addressed at the pretrial or trial stage as evidentiary issues. As such, those

requests are respectfully denied without prejudice to raise them later.

                                      CONCLUSION

       For the reasons set forth above, the Court declines to exercise its discretion under

Rule 39(b) to grant Defendants’ untimely request for a jury trial. Specifically, the Court

finds insufficient justification to accommodate the fourteen-months late request and that

Plaintiffs would suffer significant prejudice if the request was granted. In addition, the

Court denies Plaintiff’s motion for spoliation sanctions as explained herein.




                                             11
                                        ORDER

      Based on the files, record, and proceedings herein, and for the reasons stated

above, IT IS HEREBY ORDERED that:

      1.     Defendants’ Motion for Jury Trial (Doc. No. [110]) is DENIED.

      2.     Plaintiff’s Motion for Spoliation Sanctions (Doc. No. [125]) is DENIED.


Dated: June 30, 2021                     s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                           12
